In a negligence action to recover damages for personal injuries sustained when an automobile owned by defendant Hall and operated by defendant Jarmón, struck the rear of plaintiff’s ear, which was at a standstill at the moment of impact, plaintiff appeals from so much of an order of the Supreme Court, Rockland County, dated January 3, 1961, as denies his motion for summary judgment, pursuant to rule 113 of the Rules of Civil Practice. The order as printed in the record inadvertently bears the date January 3, “1960.” Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldoek, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.